Title: To George Washington from Robert Rutherford, 19 October 1793
From: Rutherford, Robert
To: Washington, George


          
            Dear Sir
            Fredericksburgh [Va.] October 19th 1793
          
          The direful Contagion at Philada precludes Congress, I therefore beg leave to mention
            as the prevailing opinion, that you will recommend some place as a rallying point for
            the representatives of the people where they Can Resolve to proceed on the business of
            the Session. I write in haste from this place impressed with every sentiment of respect,
            and Confidence in your enlarged prudence, and far superior Judgment, while I have the
            honour to be with great Esteem and every good wish My Dear Sir Your Most obedt Hble
            Sert
          
            R. Rutherford
          
        